Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 2, line 2, “the bottom side of which” lacks antecedent basis, as does “the base” in line 3, which render the claimed subject matter indefinite. 
In claim 3, line 3, “the region” lacks antecedent basis and is indefinite in its extent. 
In claim 4, line 2 and claim 5, line 2, the term “and/or” is indefinite due to the ambiguity of the slash. The phrasing in each should be --at least one of a chainstay fixing element and a fork fixing element-- in claim 4 and --at least one of the chainstay fixing element and the fork fixing element-- in claim 5. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (2021/0130082)(based on its filing date). Claims 1-5 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiller (2018/0290820). Claims 1-5 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (5,669,497). Claims 1-5 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al. (3,929,225). Claims 1-7, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2018 104 698 U1. Each discloses a bicycle transport container comprising an outer container (10; 10; 100; 10; 02; respectively) and a frame retaining element (20; 12; 34 or 36; 13; 03) which is arranged in the outer container and can be taken out of the outer container together with a bicycle frame (100; 26; 38-42; 11; not shown but to be received on 03) that is carried by the frame retaining element, wherein a bottom side of the frame retaining element forms a base such that the frame retaining element stands autonomously (Figures 9 and 10A; Figure 2; Figure 2; Figure 2; see Figures 2 and 3), independently of the outer container, together with the bicycle frame carried by the frame retaining element.
As to claim 2, each discloses the frame retaining element comprising a base element, a bottom side of which forms a planar base.
	As to claim 3, each discloses outer dimensions of the base element substantially correspond to inner dimensions of the outer container in a region in which the frame retaining element is arranged. 
	As to claims 4 and 5, Keiller, Evans et al. and Locke et al. each disclose a fork fixing element (46; 58; 36 and 37) rigidly connected to the base element. 
As to claim 11, Keiller, Evans et al. and Locke et al. each disclose the fork fixing element comprises two side parts (vertical portions of 46; vertical portions of 58; vertical portions of 36 and 37) arranged perpendicularly to the base element.   
As to claim 12, Keiller, Evans et al. and Locke et al. each disclose the fork fixing element connected to the bicycle frame in the region of dropouts of a fork of the bicycle frame. 
As to claim 13, Keiller, Evans et al. and Locke et al. each disclose the fork fixing element connected to the bicycle frame via the fixing element.
As to claim 14, Keiller, Evans et al. and Locke et al. each disclose the fork fixing element comprises an opening for receiving a fixing element. 
As to claim 15, Locke et al. disclose the fork fixing element comprises a recess (31) for receiving a seat post. 
As to claim 16, Ku et al., Keiller, Locke et al. and DE 20 2018 104 698 each disclose wheel containers (201, 202; 48, 48; 29, 30; 13 and 14) arranged within the outer container. 
As to claim 17, Locke et al. disclose a handlebar protector (12).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Keiller, Evans et al. and Locke et al. in view of EP 2239210. Keiller, Evans et al. and Locke et al. each disclose a bicycle transport container, but not a chainstay fixing element. However, EP 2239210 disclose a chainstay fixing element (30) rigidly connected to a base element (12), comprising side parts (58 and 58) and serving to fix a chain via elements 62, 66,78 and 72. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of one of Keiller, Evans et al. and Locke et al. with a chainstay fixing element in the manner of EP 2239210 as claimed, as such a modification would predictably provide a fixed positioning of the chain during shipment of the  container.  

Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Dependent claims 19 and 20 would also then be allowable.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG